The Attorney            General of Texas
                                                    July 25, 1983

JIM MATTOX
Attorney General


                              John W. Holcombe. DVM                     opinion NO.JM-47
                              Executive Director
                              Texas Animal Health Commission            Re:   Authority of the Texas
                              P. 0. Box 12966                           Animal Ilealth Commission to
                              Austin, Texas    7x711                    use Form 2-71 pertaining to
                                                                        inspections    of   livestock
                                                                        moving interstate

                              Dear Dr. Holcombe:

                                   You ask the   following questions:

                                           1. May the Texas Animal Health Commission
                                        provide  inspections  for livestock moving from
                                        Texas to another state?

                                           2. May   the commission use Form 2-71 for this
                                        purpose even though it is not mentioned in the
                                        statutes governing the commission?
806 Broadway. Suite 312
Lubbock. TX, 79401.3479
                              We answer both of your questions in the affirmative.
8061747-5238
                                     Chapter 161 of the Agriculture Code creates and sets forth the
                              duties and powers of the Texas Animal Health Commission.           The
4309 i-4 Tenth. suite e       commission is required to protect all ljvestock from various diseases
McAllen. TX. 78501~1685
5121682-4547
                              under section 161.041 of the Agriculture Code and is empowered, inter
                              alia. to promulgate rules necessary for the enforcement of its duties.
                              AgriC.    Code §161.046.  Section 161.048 of the code specifically
200 MaIll Plaza. Suite 400    permits "aI1 agent" of the commission to stop and inspect any shipment
San A,ltOnlO. TX 78205.2797
                              of livestock being transported in this state. The section sets forth
5,21225~4191
                              the following:

                                           (a) An agent of the commission is entitled to
                                        stop and inspect a shipment of livestock         or
                                        livestock products being transported in [.his state
                                        in order to:

                                              (1) determine    if   the  shipment   is   in
                                           compliance with the laws and rules administered
                                           by the commission affecting the shipment;

                                             (2) determine   if the shipment     originated
                                           from a quarantined area or herd; or



                                                             p. 204
Dr. John W. Holcombe - Page 2     (JM-47)




                (3) determine     if the shipment presents a
              danger   to the     public  health   or livestock
              industry through    insect infestation or through
              a communicable or   noncommunicable disease.

             (b) The commission x      detain a shipment of
          livestock or livestock products that is being
          transported in violation of law or a rule of the
          commission.   The commission x    require that the
          shipment be unloaded at the nearest available
          loading facility.

             (c) The commission may not inspect a railroad
          train at any point other than a terminal.

             (d) The commission may post signs on public
          highways and use signaling devices, including red
          lights, in conjunction with signs, if necessary to
          effectively   signal   and   stop   vehicles   for
          inspection.

             (a) In    this   section,   'livestock   product'
          includes hides; bones; hoofs; horns; viscera;
          parts of animal bodies; litter, straw, or hay used
          for bedding; and any other substance capable of
          carrying insects or a disease that may endanger
          the li~vestock industry.  (Emphasis added).

See also Agric. Code §§161.041, 161.043, 161.044, 161.047.

       There is no necessity       for construction   when a statute is
expressed     in unambiguous   language and its meaning     Is clear and
obvious.     Trimmier v. Carlton, 264 S.W. 253, 263 (Tex. Civ. App. -
Austin 1924, writ granted).       See aho.   Gilmore v. Waples, 188 S.W.
1037, 1038 (Tex. 1916); Railroad Commission of Texas v. Miller, 434
S.W.Zd 670, 672 (Tex. 1968); National Life Insurance Company v.
S_te_ga11) 169 S.W.:d 155, 157 (Tex. 1943).     The word "may It ordinarily
connotes discretion or permission, District Grand Lodge No. 25 G.U.0,
of O.F. v. Jones, 160 S.W.2d 915, 922 (Tex. 1942), and it will not be
treated as a word of command unless there is somethine in the context
or subject matter of the act to indicate that it was used in that
Se*Se.     San Angelo National Bank v. Fitzpatrick, 30 S.W. 1053, 1054
(Tex. 1895).      Accordingly, we construe section 161.048, Agriculture
Code, to repose in the Texas Animal Health Commission discretion to
stop and inspect any shipment of livestock for the reasons set forth
in the statute.        The commissioner's  discretion to inspect is in
contrast to the mandatory inspection procedure established in 50
designated counties by section 146.051 et seq. of the Agriculture
Code, which creates a county office of inspector of hides and animals.




                                    p. 205
Dr. John W. Holcombe - Page 3     (JM-47)




     Your   second question   asks whether    a form adopted     by   the
commissioner, Form 2-71, may be used for the purpose of conducting
livestock inspections even though it is not mentioned in the Statutes
governing the commission.   We conclude that it may. You have informed
us that Some States will accept this certification in lieu of an
official health certificate issued by a veterinarian.    We cSn find no
statute, nor have you directed "8 to one, which requires veterinarian
certification for inspections.    Section 161.048 permits "an agent" of
the commission to conduct inspections; there is no requirement that
inspections be conducted by veterinarians.        The form, which you
included for our examination, need be signed only by an "inspector,"
and there is no requirement that he be a veterinarian.         Thus, we
conclude that the form which you submitted to us may be used by the
commission for purposes of conducting inspections pursuant to section
161.048 of the Agriculture Code.

                                SUMMARY

              (1) The Texas Animal Health COrnmiSSiOn may, St
          its discretion, conduct inspections of livestock
          moving from Texas to another state; it is not
          required to do so.       (2) The Texas Animal Health
          Commission may employ Form 2-71 for the purpose of
          conducting such inspections.

                                              Vet-y    ruly you


                                          s           k/          k
                                              JIM     MATTOX
                                              Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OP~lNION COMMITTEE

Rick Gilpin, Acting Chairman
Jon Bible
David Brooks
Colin Carl
Jim Hoellinger
George Warner




                                   p. 206